              Case 3:19-cr-05364-BHS Document 281 Filed 07/09/21 Page 1 of 1




 1                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 2                                          AT TACOMA

 3

 4      UNITED STATES OF AMERICA,                             CASE NO. CR19-5364BHS
 5                   Plaintiff,                               MINUTE ORDER
 6      v.

 7      JUSTIN ANDREW WILKE,

 8                   Defendant.

 9
             NOW, on this 9th day of July, 2021, the Court directs the Clerk to enter the following
10
     Minute Order:
11
             It is the order of the Court that the Jury in the above captioned case be committed to the
12
     custody of a duly sworn bailiff on July 7 and 8, 2021. The Clerk of U.S. District Court is
13
     ordered to pay for the meals of said Jury at the expense of the United States Court.
14
             The foregoing Minute Order entered by direction of the HONORABLE BENJAMIN H.
15 SETTLE, United States District Judge.

16           DATED this 9th day of July, 2021.

17

18                                                         _________________
                                                           ___________________________
                                                           /s/Gretchen
                                                                    en C
                                                                    en   Craft
                                                                            rafftt
                                                                            ra
19                                                         Courtroom Deputy
                                                                        Deepu
                                                                        D    puty t

20

21

22


     ORDER -1
